Citation Nr: 1606441	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  08-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a July 2012 decision, the Board denied service connection for PTSD and remanded the claim of entitlement to service connection for a psychiatric disability other than PTSD for further development.  

In an October 2014 decision, the Board again remanded the claim of entitlement to service connection for a psychiatric disability other than PTSD for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, the Board finds that the Veteran's claim for a psychiatric disability must be remanded for additional development.

Both the February 2008 and February 2010 VA examinations diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  The February 2008 VA examiner concluded that the Veteran's symptoms of depression did not appear to be impacting his functioning in a significant manner and were not secondary to his military experiences.  The February 2010 VA examiner noted that the Veteran's depressive disorder, NOS, was unrelated to his military service.  The Board notes that both VA examinations are inadequate as both examiners did not provide rationales for their opinions.  As such, the Board finds that an addendum is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file and a copy of this remand to the examiner that performed the February 2010 VA examination for an addendum.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and undergo the action requested below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The examiner is asked to do the following:

Please provide a supporting rationale for the opinion set forth in the February 2010 VA examination.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




